Citation Nr: 1338607	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  09-46 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for DJD of the left knee.

3.  Entitlement to an evaluation in excess of 10 percent for low back degenerative changes (herein after lumbar spine disability) prior to July 10, 2013, and in excess of 20 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1964 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, awarded service connection for the Veteran's bilateral knee disabilities and assigned 10 percent evaluations, respectively, effective May 26, 2006; it also awarded a 10 percent evaluation for the lumbar spine disability, which was previously evaluated as noncompensable, effective May 26, 2006-the date on which the Veteran filed his claim for increase.  The Veteran timely appealed that decision with respect to the above issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2012; a transcript of that hearing is associated with the claims file.

The Board has assumed jurisdiction over the claim for TDIU at this time in light of the United States Court of Appeals for Veterans Claims' (Court's) holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that a claim for TDIU is part and parcel of a claim for increase.


This case was initially before the Board in May 2013, when it was remanded for further development.  It has been returned to the Board at this time for further appellate review.  Unfortunately, this appeal is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


REMAND

In the previous May 2013 remand, the Board instructed that the Veteran undergo a VA examination of his lumbar spine and bilateral knee disabilities; such was performed on July 10, 2013-the date of the assigned increase in evaluation for the Veteran's lumbar spine disability.  

In the previous remand instructions, the Board asked that "additional loss of motion with repetitive movement should be noted in degrees" for the Veteran's bilateral knees and lumbar spine disabilities, and that the "examiner must also estimate the additional loss of function, expressed in degrees of motion, during [any] flare-ups, to the extent possible" for the lumbar spine disability.

In the July 2013 VA examination report, the examiner-who examined all three orthopedic disabilities-checked boxes that the Veteran reported flare-ups of his lumbar spine disability; he eventually opined that he could not give any opinion as to additional loss of motion during flare-ups as the Veteran was not currently in a flare-up on examination and that it would therefore be conjecture.  The Board finds this statement to be inadequate, as the Board notes that it explicitly asked for an estimate of additional loss of degrees, which need not be an exact amount, but a best assessment in view of the Veteran's descriptions and observable objective signs of weakness, deformity, fatigability, atrophy etc.

Additionally, the Veteran was unable to perform repetitive range of motion testing for the lumbar spine disability because "he [was] in severe pain that" required the examination to be stopped.  The examiner additionally checked boxes noting that the Veteran had additional limitation of range of motion for his lumbar spine disability following repetitive motion testing, and had functional loss, including less movement, excess fatigability, pain on movement, and disturbance of locomotion.  However, no further estimate with regards to additional loss of degrees of motion that these functional losses reflected were noted, as specifically instructed in the examination request.  

The Board notes similar deficiencies with the bilateral knee examination.  

Moreover, the Board notes that clarification with respect to the Veteran's lumbar spine flexion is necessary, particularly since it appears the maximum range of motion is 50 degrees, yet the examiner noted that pain began at 60 degrees of flexion.  Also as to left knee extension, no range of motion was stated; the examiner should clarify that range of motion on remand.

Accordingly, the Board notes that the VA examination is inadequate for rating purposes in this case and that all the issues must be remanded in order for an adequate examination to be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regards to TDIU, the Board notes that that issue is intertwined with the increased evaluation claims and must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The July 2013 VA examiner expressed the opinion that the Veteran's lumbar spine disability precluded him from substantially gainful employment.  The Veteran does not meet the schedular criteria for TDIU at this time.  See 38 C.F.R. § 4.16(a).  If the additional development does not result in the assignment of ratings meeting the schedular criteria for TDIU, the RO/AMC should refer this case to the Director of Compensation and Pension Services for extraschedular consideration as appropriate under 38 C.F.R. § 4.16(b).

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should properly develop a TDIU claim, to include issuance of proper VCAA notice compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as well as attempting to obtain from the Veteran a formal application for TDIU, VA Form 21-8940.

2.  Obtain any relevant VA treatment records from the Madison VA Medical Center, or any other VA medical facility that may have treated the Veteran, since July 2013 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine and bilateral knee disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Furnish the Veteran's claims file to the previous VA examiner in order to provide an addendum to the July 2013 VA examination report.  The examiner should specifically state in his addendum that the entire claims file has been reviewed, including this REMAND order as well as his previous VA examination report.

After reviewing the claims file, the examiner should address the following:

(a) Provide an estimate with regards to additional loss of motion for the Veteran's lumbar spine and bilateral knee disabilities, respectively, and should specifically comment with respect to additional pain, weakness, fatigability, lack of endurance and incoordination with respect to any additional loss of motion following repetitive testing.  
(THREE ANSWERS ARE REQUIRED).

(b) Provide an estimate with regards to additional loss of motion for the Veteran's lumbar spine and bilateral knee disabilities, respectively, during flare-ups; the examiner should specifically discuss the Veteran's lay evidence with regards to the severity of his symptomatology during flare-ups in making such estimate.
(THREE ANSWERS ARE REQUIRED).

(c) 
The examiner should additionally clarify the maximum range of flexion in the lumbar spine and when pain begins.  

(d) With respect to the Veteran's left knee extension, the range of motion should be expressed.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

If the July 2013 VA examiner is unavailable to respond, a comparably qualified examiner can render an addendum which addresses the above.  If the July 2013 VA examiner or any subsequent examiner cannot opine to the above without examination of the Veteran, he should be afforded an examination.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his lumbar spine and bilateral knee disabilities, as well as entitlement to TDIU.  If the Veteran does not meet the schedular criteria for a TDIU, the RO/AMC should refer the Veteran's claim of entitlement to TDIU to the Director of Compensation and Pension Services for extraschedular consideration under 38 C.F.R. § 4.16(b).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

